The judgment of the Circuit Court is affirmed on authority of the opinion and judgment in the case of John Whitehurst, County Judge, et al., as and constituting the County Canvassing Board of Elections, et al., vs. State of Florida, ex rel. H. J. Drane, this day filed, and authorities therein cited.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL, J., concur in the opinion and judgment.
DAVIS, J., absent from oral argument, not participating.
                   ON PETITION FOR REHEARING.